DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 07/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 5-8 and 13-16 were previously pending and subject to a non-final Office Action mailed 03/16/2021 and Claims 1-4 and 9-12 were withdrawn from consideration. Claims 5, 7-8, 13, and 15-16 were amended. Claims 5-8 and 13-16 are currently pending and are subject to the final Office Action below.
Response to Arguments
Claim Objections
	Applicant has not amended Claims 5 and 13 to address Examiner’s objection. Accordingly, the objections to Claims 5-8 and 13-16 are maintained. 

35 USC § 112
	Applicant has not amended Claims 7-8 and 15-16 to address Examiner’s rejection. Accordingly, the 35 U.S.C. 112(a) rejections of Claims 7-8 and 15-16 are maintained. Examiner clarifying that even in light of the amendments, the specification does not support the rejected limitations. 

35 USC § 102
Applicant’s arguments with respect to claims 5-8 and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner relies on the combination of Greco and new reference Aljawhari to teach the limitation.

Claim Objections
Claims 5-8 and 13-16 are objected to because of the following informalities:  Claim 5 and Claim 13 recite the limitation “executing, by the computing device, a query on the memory to identify, in the blockchain data, a set of package data values where the plurality of unique values included in each package data value in the set includes at least one of the unique values of the set of unique values”. Examiner recommends Applicant amend the limitation to recite “executing, by the computing device, a query on the memory to identify, in the blockchain data, a set of package data values where the plurality of unique values included in each package data value in the set of package data values includes at least . Appropriate correction is required.
Dependent claims 6-8 and 14-16 inherit the objection as they do not cure the deficiencies of the independent claims. 
Additionally, Claim 13 states “a receiver of the computing device configured to receive a set of unique”. Examiner interprets and recommends Applicant amend the limitation to read “a receiver of the computing device configured to receive a set of unique values”. Dependent claims 14-16 inherit the objection as they do not cure the deficiencies of the independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7 and 15
only pulled from the memory when there is a match between at least one of the unique values of the (received) set of unique values and the plurality of unique values within the set. 
Then, later on in the independent claim it states “the package is determined to be inauthentic if the plurality of unique values included in at least one package data value of the set of package data values does not match the set of unique values” i.e. in at least one package data value of the set there must be a plurality of unique values which match the set of unique values.  Thus, the only way for a package to be inauthentic is if there is no match or no identified package data value with a match in the first place so given Claim 7 and Claim 15 “the package is determined to be inauthentic the determined authenticity is accompanied by at least the public key included in the at least one package data value”, it is not clear how/what public key is sent if there is no package data value that matches (as the package is determined to be inauthentic (no match)). 
The closest description of the feature in claim 7 and 15 is recited in specification paragraph 57. However, paragraph 57 is merely restating the claim and not expanding on how/what public key is sent when the package is determined to be inauthentic; thus, the function of “the package is determined to be inauthentic if the plurality of unique values included in at least one package data value of the set of package data values does not match the set of unique values” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor 
Claims 8 and 16
Claims 8 and 16 state “validating, by the computing device, the digital signature included in each package data value of the set of package data values using the copy of the stored public key, wherein the package is determined to be inauthentic if the validation of the digital signature for at least one of the package data values of the set of package data values is unsuccessful” which Examiner understands as validating the digital signature within the package data value (identified from memory) with the public key within the package data value (identified from memory). Thus, the two values within the same data record, the package data value, is used to validate the package authenticity. 
The closest description of the feature in claims 8 and 16 is recited in specification paragraph 30. However, paragraph 30 states “The nodes in the blockchain network 112 may have the corresponding public keys (e.g., which may be provided in the submissions) and may validate the digital signatures before updating the blockchain. The public keys may be similarly used by the user device 106 or other system when determining the authenticity of the package, such as by validating the digital signature in each blockchain data value when checking the unique values included therein. In some cases, the public keys may be encoded in one or more of the machine-readable codes or otherwise provided with the package and/or in shipping information provided to the user 102 (e.g., provided with the unique values to the user device 106). In some embodiments, the vendor 108 and distributor 110 may share a private key for a single cryptographic key pair.” Thus, the specification provides support for validating a received digital signature (not from package data value) with a stored public key (from the package data value). The specification does not provide support for validating a stored digital signature with a stored public key as recited in the claim; thus, the function of Claims 8 and 16 are not described in the specification in 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Greco et al. (US 2018/0108024) in view of Aljawhari (US 2017/0262862).

As per independent Claim 5, 
Greco teaches a method for determining authenticity of a package (¶ 32 “process of provenance tracking for the supply chain that enables verifying identity of goods via identifiers managed via an open registry”), comprising: 
storing, in a memory of a computing device, blockchain data associated with a blockchain, wherein the blockchain data includes a plurality of blocks, each block including at least a block header including a timestamp and one or more package data values, each package data value including at least a digital signature, public key, and a plurality of unique values (see Greco ¶ 32-36 specifically ¶ 33 where one or more servers (108) are coupled to open registry (106) and the data is stored in a server database on the memory of the servers; ¶ 49-50 where the open registry (106) is a distributed database (blockchain) and each block of the blockchain contains a timestamp and data records (digital signatures, public keys, and unique identifiers) which provide a chronological order of each record/transaction) 
receiving, by a receiver of the computing device, a set of unique values; executing, by the computing device, a query on the memory to identify, in the blockchain data, a set of package data values where the plurality of unique values included in each package data value in the set includes at least one of the unique values of the set of unique values (see Greco ¶ 55-56 where the application (107) of computing device (104) transmits the unique identifier of the item (102) to the open registry (106); ¶ 57 where upon receiving the unique identifier the open registry 
determining, by the computing device, authenticity of a package associated with the set of unique values, where the package is determined to be authentic if the plurality of unique values included in every package data value of the set of package data values matches the set of unique values, and the package is determined to be inauthentic if the plurality of unique values included in at least one package data value of the set of package data values does not match the set of unique values (see Greco ¶ 57 where if no pairs match the received unique identifier, the authentication fails and if there is a match then the public key is transmitted to the device)
electronically transmitting, by a transmitter of the computing device, the determined authenticity of the package (see Greco ¶ 57 where the result of the authentication attempt is sent to the device (104); ¶ 61-63 where the authentication result is sent to the device) 

Greco does not explicitly teach but does suggest “receiving during a delivery process a set of unique values wherein each unique value is associated with a specified point in the delivery process; and determining at a current point in the delivery process authenticity of a package associated with the et of unique values” (see Greco ¶ 4-5 where the system tracks the provenance of goods moving through the supply chain; figure 14 and ¶ 86; ¶ 88 supply chain equipment; ¶ 90 where the goods are authenticated and the system provides the benefit of enabling goods to be securely authenticated at any point within the supply chain)

Aljawhari teaches:
receiving during a delivery process a set of unique values (see ¶ 57-60 where products are moving through a supply chain through phases such as source, transformation, and 
wherein each unique value is associated with a specified point in the delivery process (¶ 83 where the barcode is scanned by the wholesale purchaser; ¶ 86 where the provenance of the product (events the product experiences as it moves through transportation phase) is recorded and shown to the purchaser; ¶ 137 movement through supply chain; figure 19 and ¶ 156-157 history of the package as it is transported during the delivery process; ¶ 159-164 and 166-168 where a particular product and its unique identifier is added to the blockchain ( ¶ 164) and in ¶ 166-167 information about the product is captured as it moves through the blockchain, ¶ 168 “the event is the delivery of milk to the factory and the recordable characteristic is the delivery time and date associated with the product being milk having a unique identifier”) 
determining at a current point in the delivery process authenticity of a package associated with the set of unique values (¶ 70-72 where a variety of package characteristics are recorded; ¶ 83-86 where the purchaser of the fish can confirm the authenticity of the fish; ¶ 107 where the unique identifier is used to determine the provenance of the package; ¶ 129-132 where the product is assigned the unique identifier and uses the unique identifier to check details against the product at stages of the supply chain; ¶ 96-104 where the authenticity of milk is determined)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Greco invention with the Aljawhari receiving during a delivery process a set of unique values wherein each unique value is associated with a specified point in the delivery process; and determining at a current point in the delivery process authenticity of a package associated with the set of unique values with the motivation of improving the granularity of data collected and 

As per dependent Claim 6, 
Greco/Aljawhari teaches the method of claim 5.
Greco further teaches:
wherein the set of unique values is received from an external device, and the determined authenticity of the package is electronically transmitted to the external device (see Greco ¶ 33 where the server may be connected to multiple devices (104); ¶ 37 and 55-56 where the device receives the unique identifier and transmits it to the open registry; ¶ 57 and 61-63 where the authentication attempt result is sent to the device (104))

As per dependent Claim 7, 
Art is applied to claim 7 to Examiner’s best understanding and interpretation of the claim in light of the 112 issues highlighted above. 
Greco/Aljawhari teaches the method of claim 5.
Greco further teaches:
wherein, the package is determined to be inauthentic, the determined authenticity is accompanied by at least the public key included in the at least one package data value for validation of the digital signature included in each of the one or more package data values (see Greco ¶ 57-59 and figure 3 where in ¶ 58 after step 308 (open registry transmits the public key 

As per dependent Claim 8, 
Art is applied to claim 8 to Examiner’s best understanding and interpretation of the claim in light of the 112 issues highlighted above. 
Greco/Aljawhari teaches the method of claim 5.
Greco further teaches:
receiving, by the computing device, a copy of the stored public key; validating, by the computing device, the digital signature included in each package data value of the set of package data values using the copy of the stored public key, wherein the package is determined to be inauthentic if the validation of the digital signature for at least one of the package data values of the set of package data values is unsuccessful (see Greco ¶ 57-59 and figure 3 where in ¶ 58 after step 308 (open registry transmits the stored public key to the device) the device determines if the digital signature is validated using the public key and ¶ 60-61 if the digital signature is validated, the authentication succeeds)

As per independent Claim 13, 
Greco teaches a system for determining authenticity of a package (¶ 32 “system… of provenance tracking for the supply chain that enables verifying identity of goods via identifiers managed via an open registry”), comprising: 
a memory of a computing device configured to store blockchain data associated with a blockchain, wherein the blockchain data includes a plurality of blocks, each block including at least a block header including a timestamp and one or more package data values, each package 
a receiver of the computing device configured to receive a set of unique values; and a transmitter of the computing device, wherein the computing device is configured to execute a query on the memory to identify, in the blockchain data, a set of package data values where the plurality of unique values included in each package data value in the set includes at least one of the unique values of the set of unique values (see Greco ¶ 55-56 where the application (107) of computing device (104) transmits the unique identifier of the item (102) to the open registry (106); ¶ 57 where upon receiving the unique identifier the open registry identifies the unique identifier (stored in the open registry) that matches the received unique identifier and retrieves the public key)
determine authenticity of a package associated with the set of unique values, where the package is determined to be authentic if the plurality of unique values included in every package data value of the set of package data values matches the set of unique values, and the package is determined to be inauthentic if the plurality of unique values included in at least one package data value of the set of package data values does not match the set of unique values (see Greco ¶ 57 where if no pairs match the received unique identifier, the authentication fails and if there is a match then the public key is transmitted to the device)
the transmitter of the computing device is configured to electronically transmit the determined authenticity of the package (see Greco ¶ 57 where the result of the authentication attempt is sent to the device (104); ¶ 61-63 where the authentication result is sent to the device)

Greco does not explicitly teach but does suggest “receive a set of unique values wherein each unique value is associated with a specified point in the delivery process; and determine at a current point in the delivery process authenticity of a package associated with the set of unique values” (see Greco ¶ 4-5 where the system tracks the provenance of goods moving through the supply chain; figure 14 and ¶ 86; ¶ 88 supply chain equipment; ¶ 90 where the goods are authenticated and the system provides the benefit of enabling goods to be securely authenticated at any point within the supply chain)

Aljawhari teaches:
receive a set of unique values (see ¶ 57-60 where products are moving through a supply chain through phases such as source, transformation, and transportation; ¶ 75-79 where each product has a unique product identifier (which may be the barcode) and is tagged; ¶ 83 where the barcode is scanned by the wholesale purchaser)
wherein each unique value is associated with a specified point in the delivery process (¶ 83 where the barcode is scanned by the wholesale purchaser; ¶ 86 where the provenance of the product (events the product experiences as it moves through transportation phase) is recorded and shown to the purchaser; ¶ 137 movement through supply chain; figure 19 and ¶ 156-157 history of the package as it is transported during the delivery process; ¶ 159-164 and 166-168 where a particular product and its unique identifier is added to the blockchain ( ¶ 164) and in ¶ 166-167 information about the product is captured as it moves through the blockchain, ¶ 168 
determine at a current point in the delivery process authenticity of a package associated with the set of unique values (¶ 70-72 where a variety of package characteristics are recorded; ¶ 83-86 where the purchaser of the fish can confirm the authenticity of the fish; ¶ 107 where the unique identifier is used to determine the provenance of the package; ¶ 129-132 where the product is assigned the unique identifier and uses the unique identifier to check details against the product at stages of the supply chain; ¶ 96-104 where the authenticity of milk is determined)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Greco invention with the Aljawhari receive a set of unique values wherein each unique value is associated with a specified point in the delivery process; and determine at a current point in the delivery process authenticity of a package associated with the set of unique values with the motivation of improving the granularity of data collected and providing benefits to the consumer/retailer as in ¶ 3-6 “some consumers are very concerned or interested in knowing the full history of the food product they wish to purchase…some retailers and wholesalers want to know how the produce was transported and in what conditions and over what time to where”.

As per dependent Claim 14,
Greco/Aljawhari teaches the system of claim 13.
Greco further teaches:
wherein the set of unique values is received from an external device, and the determined authenticity of the package is electronically transmitted to the external device (see Greco ¶ 33 

As per dependent Claim 15,
Art is applied to claim 15 to Examiner’s best understanding and interpretation of the claim in light of the 112 issues highlighted above. 
Greco/Aljawhari teaches the system of claim 13.
Greco further teaches:
wherein, if the package is determined to be inauthentic, the determined authenticity is accompanied by at least the public key for validation of the digital signature included in each of the one or more package data values (see Greco ¶ 57-59 and figure 3 where in ¶ 58 after step 308 (open registry transmits the public key to the device) the device determines if the digital signature is validated using the public key and ¶ 60-61 if the digital signature is validated, the authentication succeeds)

As per dependent Claim 16,
Art is applied to claim 16 to Examiner’s best understanding and interpretation of the claim in light of the 112 issues highlighted above. 
Greco/Aljawhari teaches the system of claim 13.
Greco further teaches:
wherein the computing device is further configured to receive a copy of the stored public key wherein the computing device is further configured to validate the digital signature included in each package data value of the set of package data values using the copy of the stored public 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628